        Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
____________________________________
                                    )
AMERICAN CIVIL LIBERTIES UNION      )
FOUNDATION; AMERICAN CIVIL          )
LIBERTIES UNION FOUNDATION          )
OF NORTHERN CALIFORNIA,             )                  No. 19-cv-290
                                    )
            Plaintiffs,             )
                                    )
      v.                            )
                                    )
DEPARTMENT OF JUSTICE; FEDERAL )
BUREAU OF INVESTIGATION;            )
DEPARTMENT OF HOMELAND              )
SECURITY; U.S. CUSTOMS AND          )
BORDER PROTECTION; U.S.             )
CITIZENSHIP AND IMMIGRATION         )
SERVICES; U.S. IMMIGRATION AND )
CUSTOMS ENFORCEMENT;                )
DEPARTMENT OF STATE,                )
                                    )
            Defendants.             )
____________________________________)

                         DECLARATION OF FERNANDO PINEIRO
I, Fernando Pineiro, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am the Acting FOIA Officer of the Freedom of Information Act Office (the “ICE

FOIA Office”) at U.S. Immigration and Customs Enforcement (“ICE”). The ICE FOIA Office is

responsible for processing and responding to all Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and Privacy Act, 5 U.S.C. § 552a, requests received at ICE. I have held this position since

July 10, 2019 and I am the ICE official immediately responsible for supervising ICE responses to

requests for records under the FOIA, 5 U.S.C. § 552, the Privacy Act, 5 U.S.C. § 552a (the “Privacy

Act”), and other applicable records access statutes and regulations. Prior to this position, I was

the Deputy FOIA Officer of the ICE FOIA Office from December 29, 2013 to July 9, 2019, and

prior to that I was the FOIA Officer for three years at the Office for Civil Rights and Civil Liberties

(“CRCL”) at the U.S. Department of Homeland Security (“DHS”).



                                                  1
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 2 of 20




       2.      My official duties and responsibilities include the general management, oversight,

and supervision of the ICE FOIA Office, which is responsible for the receipt, processing, and

response to all FOIA, 5 U.S.C. § 552, and Privacy Act, 5 U.S.C. § 552a, requests received at ICE.

In that capacity, I manage and supervise a staff of ICE FOIA Paralegal Specialists, who report to

me regarding the processing of FOIA and Privacy Act requests received by ICE. Due to my

experience and the nature of my official duties, I am familiar with ICE's procedures for responding

to requests for information pursuant to provisions of the FOIA and the Privacy Act.

       3.      I make this declaration in support of ICE’s Motion for Summary Judgment in the

above-captioned action. The statements contained in this declaration are based upon my personal

knowledge, my review of documents kept by ICE in the ordinary course of business, and

information provided to me by other ICE employees in the course of my official duties.

       4.      This declaration describes how ICE responded to Plaintiffs’ FOIA request. In

addition, in accordance with the requirements set forth in Vaughn v. Rosen, 484 F.2d 820 (D.C.

Cir. 1973), this declaration explains the basis for withholding portions of the requested information

pursuant to FOIA Exemptions (b)(4), (b)(5), and (b)(7)(E), 5 U.S.C. § 552 (b)(4), (b)(5), and

(b)(7)(E). 1 ICE’s Vaughn Index is attached hereto as Exhibit A.

I.     PROCEDURAL HISTORY OF THE PLAINTIFFS’ FOIA REQUEST AND THE
       INSTANT LITIGATION

       5.      This suit stems from a FOIA request Plaintiffs sent to ICE on May 24, 2018. The

FOIA request was processed by the ICE FOIA Office and contained a request for the following

records:



1
 ICE had additionally withheld portions of the requested information pursuant to FOIA
Exemptions (b)(6) and (b)(7)(C), however, the parties have agreed that these withholdings, and
other withholdings identified by the Plaintiffs would not be challenged and so they have been
excluded from the Vaughn Index.


                                                 2
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 3 of 20




       “1. All policies, guidance, procedures, directives, advisories, memoranda, and/or legal
       opinions pertaining to the agency’s search, analysis, filtering, monitoring, or collection of
       content available on any social media network;

       2. All records created since January 1, 2015 concerning the purchase of, acquisition of,
       subscription to, payment for, or agreement to use any product or service that searches,
       analyzes, filters, monitors, or collects content available on any social media network,
       including but not limited to:
               a. Records concerning any product or service capable of using social media
               content in assessing applications for immigration benefits or admission to the
               United States;
               b. Records concerning any product or service capable of using social media
               content for immigration enforcement purposes;
               c. Records concerning any product or service capable of using social media
               content for border or transportation screening purposes;
               d. Records concerning any product or service capable of using social media
               content in the investigation of potential criminal conduct;

              3. All communications to or from any private business and/or its employees since
              January 1, 2015 concerning any product or service that searches, analyzes, filters,
              monitors, or collects content available on any social media network;

              4. All communications to or from employees or representatives of any social
              media network (e.g., Twitter, Facebook, YouTube, LinkedIn, WhatsApp) since
              January 1, 2015 concerning the search, analysis, filtering, monitoring, or
              collection of social media content; and

              5. All records concerning the use or incorporation of social media content into
              systems or programs that make use of targeting algorithms, machine learning
              processes, and/or data analytics for the purpose of (a) assessing risk, (b)
              predicting illegal activity or criminality, and/or (c) identifying possible subjects of
              investigation or immigration enforcement actions.”

       6.     By email dated May 31, 2018, the ICE FOIA Office acknowledged receipt of

Plaintiffs’ FOIA Request and assigned it ICE FOIA case number 2018-ICFO-39222.

       7.     Additionally, on May 31, 2018, upon reviewing Plaintiffs’ FOIA request, the ICE

FOIA Office determined that because of the subject matter of Plaintiffs’ FOIA Request, the

following offices would be tasked to conduct a search for responsive records: Office Homeland



                                                 3
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 4 of 20




Security Investigations (“HSI”); Office of Acquisition Management (“OAQ”); Office of Policy

(“Policy”), and Office of Enforcement and Removal Operations (“ERO”).

       8.      On January 17, 2019, Plaintiffs filed the Complaint in this case.

II.    ICE’S STANDARD PROCEDURE FOR INITIATING SEARCHES IN
       RESPONSE TO FOIA REQUESTS

       9.      When the ICE FOIA Office receives a FOIA request, the intake staff evaluates it to

determine if it is a proper FOIA request per DHS FOIA regulation 6 C.F.R. § 5.3. Generally, a

FOIA request is considered proper and in compliance with DHS regulations if it reasonably

describes the records sought and the records are under the purview of ICE.

       10.     If a FOIA request does not reasonably describe the records sought, the ICE FOIA

Office will seek clarification from the requester. If the requested information is under the purview

of a DHS component other than ICE, the ICE FOIA Office will refer the request to the appropriate

DHS component for processing and direct response to the requester. If the FOIA request seeks

records under the purview of a government agency other than DHS, ICE FOIA informs the

requester to contact the other government agency directly and ICE FOIA administratively closes

the FOIA request.

       11.     Proper FOIA requests are entered into a database known as FOIAXpress and

assigned a case tracking number. Based upon the requester’s description of the records being

sought and ICE FOIA’s knowledge of the various program offices’ missions, the ICE FOIA Office

identifies the program office(s) likely to possess responsive records and tasks the appropriate

program office(s) to conduct the necessary searches.

       12.     Upon receipt of a proper FOIA request, the ICE FOIA Office will identify which

program offices, based on their experience and knowledge of ICE’s program offices, within ICE

are reasonably likely to possess records responsive to that request, if any, and initiates searches



                                                 4
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 5 of 20




within those program offices. Once the ICE FOIA Office determines the appropriate program

offices for a given request, it provides the FOIA point of contact (POC) within each of those

program offices with a copy of the FOIA request and instructs them to conduct a search for

responsive records. The POCs then review the FOIA request, along with any case-specific

instructions that may have been provided, and based on their experience and knowledge of their

program office practices and activities, forward the request and instructions to the individual

employee(s) or component office(s) within the program office that they believe are reasonably

likely to have responsive records, if any. In conformity with the ICE FOIA Office’s instructions,

the individuals and component offices are directed to conduct searches of their file systems,

including both paper files and electronic files, which in their judgment, based on their knowledge

of the way they routinely keep records, would most likely be the files to contain responsive

documents. Once those searches are completed, the individuals and component offices provide

any potentially responsive records to their program office’s POC, who in turn, provides the records

to the ICE FOIA Office.        The ICE FOIA Office then reviews the collected records for

responsiveness and application of appropriate FOIA Exemptions.

       13.     ICE employees maintain records in several ways. ICE program offices use various

systems to maintain records, such as investigative files, records regarding the operation of ICE

programs, and administrative records. ICE employees may store electronic records on their

individual computer hard drives, their program office’s shared drive (if the office uses one), DVDs,

CDs, and/or USB storage devices. The determination of whether or not these electronic locations

must be searched in response to a particular FOIA tasking, as well as how to conduct any necessary

searches, is necessarily based on the manner in which the employee maintains his/her files.




                                                 5
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 6 of 20




       14.     Additionally, all ICE employees have access to email. ICE uses the Microsoft

Outlook email system. Each ICE employee stores his/her files in the way that works best for that

particular employee. ICE employees use various methods to store their Microsoft Outlook email

files: for example, some archive their files monthly, without separating by subject; others archive

their email by topic or by program; still others may create PST files of their emails and store them

on their hard drive or shared drive.

       15.     Records received by the ICE FOIA Office from the program office POCs are

assigned to a FOIA processor who makes a determination whether the records are responsive to

the FOIA request, or not. If the records are responsive, the FOIA processor will redact information

pursuant to the FOIA or the Privacy Act, as appropriate, while simultaneously ensuring that all

reasonably segregated non-exempt information is released.

       16.     Frequently, the ICE FOIA Office must coordinate between multiple program

offices to ensure the program office records are properly redacted and information is correctly

segregated. Once the ICE FOIA Office completes its coordination efforts and all responsive

records have been processed, the ICE FOIA Office releases the responsive records to the requester.


III.   DESCRIPTION OF PROGRAM OFFICES TASKED WITH SEARCHING FOR
       RECORDS IN RESPONSE TO PLAINTIFFS’ FOIA REQUEST

       17.     ICE is the principal investigative arm of DHS and the second largest investigative

agency in the federal government. Created in 2003 through a merger of the investigative and

interior enforcement elements of the U.S. Customs Service and the Immigration and Naturalization

Service, ICE now employs more than 20,000 people in offices in every state and in 48 foreign

countries.




                                                 6
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 7 of 20




       18.     The ICE FOIA Office determined that because of the subject matter of Plaintiffs’

FOIA Request, and the ICE FOIA Office’s experience and knowledge of what types of records

each Office maintains, the following offices would likely have records responsive to Plaintiff’s

FOIA request: Office of Homeland Security Investigations (“HSI”); Office of Acquisition

Management (“OAQ”); Office of Policy (“Policy”), and Office of Enforcement and Removal

Operations (“ERO”). Specifically, if there were any records relating to the analytical tools used

for searching, analyzing, filtering, monitoring, or collecting information from social media

networks, these Offices would be the Offices likely to have responsive records. The ICE FOIA

Office instructed each office to conduct a comprehensive search for records and to provide all

records located during that search to the ICE FOIA Office for review and processing.

                 HSI’s Searches and Response to Plaintiffs’ FOIA Requests

       19.     HSI is a critical investigative arm of the DHS and is a vital U.S. asset in combating

criminal organizations illegally exploiting America’s travel, trade, financial and immigration

systems. HSI’s workforce includes special agents, analysts, auditors and support staff. HSI has

broad legal authority to enforce a diverse array of federal statutes. It uses this authority to

investigate all types of cross-border criminal activity including: financial crimes, money

laundering and bulk cash smuggling; commercial fraud and intellectual property theft;

cybercrimes; human rights violations; human smuggling and trafficking; immigration, document

and benefit fraud; narcotics and weapons smuggling/trafficking; transnational gang activity; export

enforcement; and international art and antiquity theft. HSI has 30 Special Agent in Charge

(“SAC”) principal field offices throughout the United States. The SAC offices are responsible for

the administration and management of all investigative and enforcement activities within the

geographic boundaries of the office.




                                                 7
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 8 of 20




       20.     When HSI receives a FOIA tasking from the ICE FOIA Office, the request is

submitted to HSI Records and Disclosure Unit (“RDU”), where the FOIA Section Chief reviews

the substance of the FOIA request. HSI RDU, based on subject matter expertise and knowledge

of the internal practices of offices within HSI, RDU tasks a geographic SAC office, program office

and/or specific individual(s) to conduct searches of their file systems, including both paper files

and electronic files, based on their knowledge of routine file maintenance where responsive

records would most likely be located. If the FOIA request pertains to a specific operation or

program, the program office responsible for that operation will be tasked. Employees tasked with

conducting searches, rely upon the language of the request, guidance from the FOIA Section Chief

as well as their operational knowledge and subject matter expertise, to identify the specific search

term(s) or combinations thereof, most likely to produce responsive records. Once searches are

completed, the individuals and program offices provide any potentially responsive records to RDU

to analyze for HSI law enforcement equities and recommend disclosures to the ICE FOIA Office.

The ICE FOIA Office then reviews the collected records and disclosure recommendations and

applies redactions to withhold statutorily exempt information before making a disclosure to the

requester.

       21.     Within HSI is the National Security Investigations Division (NSID). NSID leads

the effort to identify, disrupt and dismantle transnational criminal enterprises and terrorist

organizations that threaten the security of the United States. NSID comprises of two program

offices, and many units under those program offices. In particular, NSID units relevant to the

current FOIA request, are the Counterterrorism and Criminal Exploitation Unit (CTCEU), the

Human Rights Violators and War Crimes Unit (HRVWC), and the Visa Security Coordination

Center (VSCC).




                                                 8
        Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 9 of 20




        22.         The CTCEU proactively scrutinizes known or suspected terrorists and their

associates, identifies terrorist criminal enterprises, and prevents terrorists and other criminals from

exploiting the nation’s immigration system and the student visa system. HRVWC targets war

criminals, persecutors and human rights abusers who seek shelter from justice in the United States

to ensure there is no safe haven for these violators. The VSCC participates in the screening and

vetting of non-immigrant and immigrant visa applications at the 33 current Visa Security Posts

utilizing     the     Pre-Adjudication   Threat   Recognition     Intelligence     Operations   Team

(PATRIOT). VSS works in partnership with HSI International Operations and Customs and

Border Protection (CBP) to provide the Department of State (DOS) with one joint DHS

recommendation on visa issuance.

        23.         On May 31, 2018, the ICE FOIA Office tasked HSI with responding to Plaintiffs’

FOIA request. RDU reviewed the request and, because the request referred to the use of social

media in law enforcement operations, tasked the NSID to conduct a search. The FOIA POC within

NSID reviewed the request, and based upon subject matter expertise, tasked the CTCEU, the

HRVWC, and the VSCC with conducting the search within NSID.                      Within CTCEU, four

Intelligence Managers, three Intelligence Analysts, one Criminal Investigative Specialist, one

Intelligence Research Specialist, and three Intelligence Associates conducted searches of their

computers, shared drives, and Outlook using the terms “Giant Oak,” “Social Locator,” “Social

media training,” “Social media training material,” “social media analytical tools,” GOST,”

“training guidelines,” and “training material” based upon the FOIA request and their own subject

matter expertise. Within the HRVWC, the Section Chief conducted a search of Outlook using the

name of the software HRVWC uses for social media vetting/screening. Within the VSCC, one

Unit Chief, one Management and Program Analyst, two Program Manager/Special Agent, and one




                                                   9
      Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 10 of 20




Section Chief, conducted a search of their computers, shared drives, and Outlook using the terms,

“VLVI,” “Lifecycle,” “Social Media,” “GOST,” “Giant Oak,” “vetting,” “screening,” “contract,”

“social,” and “Extreme Vetting” based upon the FOIA request and their own subject matter

expertise. In total, the NSID located 1,944 pages of potentially responsive records and forwarded

those pages to the ICE FOIA Office for processing.

                OAQ’s Searches and Response to Plaintiffs’ FOIA Requests


       24.     ICE OAQ is located within ICE’s Management and Administration (M&A)

directorate, which coordinates administrative and managerial components.

       25.     ICE OAQ is dedicated to the Agency’s business performances, and procures law

enforcement services and products, detention and removal services, data analysis, interpreter

services and clerical support, and information technology supplies and services.

       26.     In response to the FOIA tasking, the OAQ FOIA POC reviewed the substance of

the FOIA request and, relying upon subject matter expertise and knowledge of OAQ’s activities,

determined that the Section Chief of the Detention and Compliance Removals (“DCR”) division

should be tasked to search for responsive records. DCR provides acquisition support to ICE HQ

and Field Offices throughout the country for Detention, along with ancillary services and supplies

in support of the ICE mission to remove illegal aliens from the United States. DCR also supports

the Office of Enforcement and Removal Operations (ERO) in the planning, awarding, and

administering contracts for law enforcement and compliance requirements, including detention

management compliance, fugitive operations, criminal alien program, removal management, and

response coordination. The Section Chief, based upon his subject matter expertise, searched a

shared drive folder dedicated to the only contract that would be responsive to Plaintiff’s FOIA

request. While the Section Chief did not use any search terms, the Section Chief conducted a



                                               10
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 11 of 20




manual search of the shared drive folder dedicated to the contract responsive to Plaintiff’s FOIA

request. The Section Chief located 133 pages of potentially responsive documents, which the

OAQ FOIA POC provided to the ICE FOIA Office for review and processing.

                Policy’s Searches and Response to Plaintiffs’ FOIA Requests


       27.     ICE Policy is also located within M&A. ICE Policy identifies, develops and

effectively communicates ICE organizational priorities and Agency-wide policies to internal and

external stake holders, leads interagency strategic policy projects, and oversees ICE’s regulatory

process.

       28.     In response to the FOIA tasking, the ICE Policy FOIA POC reviewed the substance

of the FOIA request and, relying subject matter expertise and knowledge of ICE Policy’s activities,

determined that a Management and Program Analyst (“MPA”) should be tasked to search for

responsive records. The MPA searched the electronic ICE Policy Manual system and the division

share drive using the terms “surveillance,” “social media,” and “extreme vetting.” The MPA

located 47 pages of potentially responsive documents, which the ICE Policy FOIA POC provided

to the ICE FOIA Office for review and processing.

                 ERO’s Searches and Response to Plaintiffs’ FOIA Requests


       29.     The mission of ERO is to identify, arrest, and remove aliens who present a danger

to national security or are a risk to public safety, as well as those who enter the United States

illegally or otherwise undermine the integrity of immigration laws and border control efforts. ERO

upholds federal immigration laws at, within, and beyond our borders, through efficient

enforcement and removal operations. ERO prioritizes the apprehension, arrest, and removal of

convicted criminals, those who pose a threat to national security, fugitives, and recent border

entrants. Individuals seeking asylum also work with ERO. ERO transports removable aliens from


                                                11
      Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 12 of 20




point to point, manages aliens in custody or in an alternative to detention program, and removes

individuals from the United States who have been ordered deported.

         30.     When ERO receives a FOIA tasking from the ICE FOIA Office, the request is

submitted to ERO’s Information Disclosure Unit (“IDU”). POCs in IDU review the substance of

the request. Based on subject matter expertise and knowledge of the program offices’ activities

within ERO, IDU forwards the FOIA request to specific individuals and component offices, and

directs specific employees to conduct searches of their file systems (including both paper files

and electronic files) which in their judgment, based on their knowledge of the manner in which

they routinely keep records, would be reasonably likely to have responsive records, if any.

         31.     In response to the FOIA tasking, ERO IDU reviewed the substance of the FOIA

request and, relying upon subject matter expertise and knowledge of the ERO’s activities,

determined that the Office of Detention Policy and Planning (“ODPP’) should be tasked with

conducting the search for responsive records. The ODPP FOIA POC determined that a Senior

Detention and Deportation Officer (“SDDO”) within ODPP should conduct the search. The

SDDO conducted a manual search of paper files for any contract documents relating to the FOIA

request, as this SDDO did not store contract documents on her computer, and her Outlook folders

by reviewing all communications with specific contractors based upon her subject matter expertise

and her unique knowledge of the way in which she organizes her emails. The SDDO located 45

pages of potentially responsive documents which were subsequently provided to the ICE FOIA

Office for review and processing

   IV.         ORGANIZATION OF THE VAUGHN INDEX




                                               12
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 13 of 20




       32.     Pursuant to the requirements set forth in Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.

1973), a Vaughn Index accompanies this declaration; the Vaughn Index provides a description of

each redaction and the corresponding FOIA exemption being applied.

       33.     The Vaughn index is in a table format. The first column contains the bates number

prefix for the records produced. The second column contains the bates stamp suffix (page

numbers) of the responsive records. The third column describes the category of withholdings

taken on the documents (full or partial). The fourth column describes the redaction codes, which

are citations to the sections of the FOIA Exemptions. The fifth column describes the underlying

records and provides justifications for the asserted exemptions. The Vaughn index encompasses

the responsive records produced by the program office. During the course of the litigation, ICE

made six productions producing 2,169 pages of records subject to withholdings pursuant to FOIA

Exemptions (b)(4), (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E).

       34.     After processing the first four productions, the ICE FOIA Office determined that it

must provide notice to a private contractor whose information was contained in the remaining

responsive records. On August 30, 2019, in accordance with Executive Order 12600 and U.S.

Department of Homeland Security’s FOIA regulations found at 6 C.F.R. § 5.8, the ICE FOIA

Office provided a submitter notice to the private contractor whose information was contained in

the responsive records (i.e., Thundercat Technology) to inform them that Plaintiffs’ FOIA request

sought business information that they had provided to ICE. The private contractor provided its

submitter notice response on January 15, 2020. Thereafter, ICE made its fifth production.

       35.     During the course of litigation, ICE determined that redactions on eight pages of

records should be removed. The withholdings on these eight pages were removed and on January

28, 2021, ICE re-released those eight pages to Plaintiffs.




                                                 13
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 14 of 20




V.      DESCRIPTION OF FOIA WITHHOLDINGS APPLIED TO RECORDS
        PROVIDED TO PLAINTIFFS

        36.        As outlined in the Vaughn Index, the ICE FOIA Office processed and produced the

2,169 pages to the Plaintiffs subject to withholdings pursuant to FOIA Exemptions (b)(4), (b)(5),

and (b)(7)(E). 2

        A.         FOIA Exemption (4)

        37.         ICE has withheld information from documents pursuant to FOIA Exemption 4,

which protects trade secrets and information that are: (1) commercial or financial; (2) obtained

from a person; (3) and privileged or confidential. Commercial or financial information is deemed

to be confidential if (1) the submitter customarily keeps the transmitted commercial or financial

information private or at least closely held, and (2) the government provides some assurance that

it will remain confidential. Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, (2019).

        38.        ICE applied FOIA Exemption 4 to protect hourly rates of individuals who are

assigned under contracts with ICE to perform analyst services. Contracts for analysts are subject

to intense competition among private contractors, and competition is largely based on price where

very small margins separate winning and losing bids. The contractors submit private bids to ICE

with the understanding that ICE will not disclose their pricing information to other contractors, as

doing so would provide an unfair advantage to their competitors.       ICE customarily keeps this

information private and has a long history of protecting unit pricing from disclosure. The

contractors therefore submitted their private bids with the implicit understanding that these prices

would be kept confidential.




2
  Additionally, there were withholdings that Plaintiffs have agreed not to challenge under FOIA
Exemptions (b)(4), (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E). These withholdings have not been
included in the Vaughn Index.


                                                  14
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 15 of 20




       39.     For the above reasons, private contractors customarily keep unit pricing

information private, and ICE’s historical and customary practices are an assurance to the

contractors that the unit pricing will not be made public.

       B.      FOIA Exemption (5)

       40.     Exemption 5 of the FOIA allows the withholding of inter- or intra-agency records

that are normally privileged in the civil discovery context. Pursuant to Exemption (b)(5), the two

most frequently invoked privileges are the deliberative process privilege and the attorney-client

privilege.

       41.     ICE applied FOIA Exemption (b)(5) to protect from disclosure information subject

to the deliberative process privilege.

       42.     ICE withheld pre-decisional, deliberative internal discussions, deliberations, and

recommendations amongst HSI regarding the decisions, terms, and language relating to contracts

and draft responses, edits, and discussions when responding to senior leaders and providing

opinions in response to questions regarding the use of social media. For example: discussions

between ICE employees regarding security classification procedures, who should have access, who

makes the decision, and what draft language should be added to a Performance Work Statement

was withheld at bates numbers 2019-ICLI-00017.1002-1007; discussions between ICE employees

on how to respond to senior leaders regarding the ICE’s use of Facebook data was withheld at

bates numbers 2019-ICLI-00017.1008-1020; and discussions on whether or not to exercise options

under a contract and the issues and recommendations surrounding making that decision at bates

numbers 2019-ICLI-00017.1112-1113.         For these issues, many open and frank comments,

recommendations, and discussions are necessary. Thus, the contents of these discussions and

deliberations are pre-decisional in nature because they were prepared in order to assist a




                                                15
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 16 of 20




decisionmaker in making a final decision, and deliberative because they are consultative processes

given that the facts and options discussed in the communications are selective in nature and

highlight the portions of the record that were deemed pertinent to the recommendation and

decision. The deliberative process privilege protects the integrity of the deliberative or decision-

making processes within the agency by exempting from mandatory disclosure opinions,

conclusions, and recommendations included within inter-agency or intra-agency memoranda,

letters, or emails. The release of this internal information would cause harm, discourage the

expression of candid opinions, and inhibit the free and frank exchange of information among

agency personnel. This harm would result in a chilling effect on intra- and inter-agency

communications. ICE employees must be able to discuss proposed agency action freely.

       43.     Exemption 5 was also applied to various draft documents of acquisition plans,

contracts, training material, PowerPoint slides, and talking and briefing points, many of which

bore “draft” watermarks as well as red-lined edits and comments. For example: a draft document

titled “Visa Security Program Social Media Pilot Program” contained tracked changes and

comments bubbles and was withheld at bates numbers 2019_ICLI-00017.1891-1959; several

incomplete Performance Work Statements involving the Visa Lifecycle Vetting Initiative were

watermarked with “DRAFT” and were withheld at bates numbers 2019-ICLI-00017.596-640,

2019-ICLI-00017.957-1001, 2019-ICLI-00017.1264-1308, 2019-ICLI-00017.1356-1400, 2019-

ICLI-00017.1717-1760, and 2019-ICLI-00017.1983-2027. By their very nature, draft documents

are pre-decisional, preliminary versions of what may later become a final document in whole or in

part, or they remain drafts that never mature into final form as the material may be withdrawn or

discarded during the decision- making process. In fact, the process by which a draft evolves into

a final document is itself a deliberative process. All of the draft documents withheld from the




                                                16
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 17 of 20




responsive document set contain edits, marginal suggestions and comments, and/or embedded

questions regarding content. Disclosure of such material could cause harm and mislead the public

as the comments and text of draft documents often differ, sometimes significantly, from final

agency positions. Disclosure of such material could also cause the same chilling effect noted in

paragraph 42.

       C.       FOIA Exemption 7 Threshold

       44.      Exemption 7 establishes a threshold requirement that, in order to withhold

information on the basis of any of its subparts, the records or information must be compiled for

law enforcement purposes.

       45.      The information for which FOIA Exemption 7 has been asserted in the instant

matter satisfies this threshold requirement. Pursuant to the Immigration and Nationality Act

codified under Title 8 of the U.S. Code, the Secretary of Homeland Security is charged with the

administration and enforcement of laws relating to the immigration and naturalization of aliens,

subject to certain exceptions. See 8 U.S.C. § 1103. ICE is the largest investigative arm of the

DHS and the second largest investigative agency in the federal government. Created in 2003

through a merger of the investigative and interior enforcement elements of the U.S. Customs

Service and the Immigration and Naturalization Service, ICE now has more than 20,000 employees

and offices in all 50 states and 48 foreign countries, and is responsible for enforcing the nation’s

immigration laws, and identifying and eliminating vulnerabilities within the nation’s borders.

       46.      There are three directorates within ICE, including, as relevant here, HSI. HSI

investigates domestic and international activities that arise from the illegal movement of people

and goods into, within, and out of the United States. These include, for example, immigration

fraud, human rights violations, financial crimes, cybercrime, export enforcement issues, and




                                                17
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 18 of 20




human, narcotics, and weapons smuggling. In addition to criminal investigations, HSI oversees

ICE international affairs questions and intelligence functions. As a threshold matter, the records

and information located in response to Plaintiffs’ FOIA request were collected and compiled by

ICE law enforcement officers during the investigation of suspected violations of criminal laws.

Therefore, the records and information located in response to the FOIA request were compiled for

law enforcement purposes and meet the threshold requirement of FOIA Exemption 7.

       D.      FOIA Exemption (b)(7)(E)

       47.     FOIA Exemption (b)(7)(E), 5 U.S.C. §552(b)(7)(E), protects from disclosure

records compiled for law enforcement purposes, the release of which would disclose techniques

and/or procedures for law enforcement investigations or prosecutions that are not well known to

the public, or would disclose guidelines for law enforcement investigations or prosecutions if such

disclosure could reasonably be expected to risk circumvention of the law.

       48.     First, ICE applied FOIA Exemption (b)(7)(E) in a limited number of instances to

protect from disclosure law enforcement sensitive Uniform Resource Locators (“URLs”), dial in

and access codes, and internal locations of files of various law enforcement sensitive databases

and case management systems. This information, which points to or contains information about

systems that law enforcement use to store, index, and communicate information, or how and where

to access law enforcement information could be used by persons seeking improper access to law

enforcement sensitive data to navigate these databases and compromise the integrity of the data

either by deleting or altering information. The release of this information could also reasonably

be expected to allow a person to breach sensitive legal/law enforcement sensitive systems and

potentially circumvent detection or manipulate law enforcement sensitive information, in an

attempt to sabotage ICE operational activities. The disclosure of this information, which is not




                                                18
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 19 of 20




readily known by the public, would serve no public benefit and would not assist the public in

understanding how the agency is executing its statutory responsibilities.

       49.     Second, ICE applied Exemption (b)(7)(E) to safeguard law enforcement sensitive

information that would disclose techniques and/or procedures regarding HSI investigations that

could reasonably be expected to risk circumvention of the law and that are not well known to the

public. Most of the techniques and procedures at issue in this litigation concern the exact details

of how HSI conducts investigations using open source research. For example, these records

contain manuals and other training material regarding using open source research, which lists out

step by step instructions, provides tips and tradecraft, what source sites should be used, how to

utilize those sites, identifying the vulnerabilities with this type of investigations. For example:

pages were withheld from a document titled “NCTC Pursuit Open Source Tips and Tricks” that

contain tips for using open source research to conduct law enforcement investigations, tradecraft,

how to counter risks, and what open source sites law enforcement officers should use, how to use

those sites, what to do with the results at bates numbers 2019-ICLI-00017.208-218; a document

titled “Open Source Training Manual” teaches law enforcement agents the techniques and

procedures that law enforcement agents should use when conducting open source research at bates

numbers 2019-ICLI-00017.1829-1877; and a PowerPoint titled “Discussing Intelligence

Assessments” that contains discussions on the pitfalls and opportunities to detect terrorist activities

at bates numbers 2019-ICLI-00017.161-167. Additionally, these records contains resource

allocation information, the location of various program offices, the number of assets used and the

scope of the funding to conduct operations. The disclosure of these techniques, guidelines, and

resource allocation, could permit those seeking to violate or circumvent the law to take proactive




                                                  19
       Case 3:19-cv-00290-EMC Document 98-1 Filed 01/28/21 Page 20 of 20




steps to counter operational and investigative actions taken by HSI during operations, such as

evading detection, avoiding certain sites, or overwhelming certain locations with false information.

       50.     The disclosure of this information, which is not readily known by the public, would

serve no public benefit and would not assist the public in understanding how the agency is

executing its statutory responsibilities beyond what is already publicly known.

VI.    SEGREGABILITY

       51.     5 U.S.C. § 552(b) requires that “[a]ny reasonably segregable portion of a record

shall be provided to any person requesting such record after deletion of the portions which are

exempt.”

       52.     A line-by-line review was conducted to identify information exempt from

disclosure or for which a discretionary waiver of exemption could be applied.

       53.     With respect to the records that were released, all information not exempted from

disclosure pursuant to the FOIA exemptions specified above was correctly segregated and non-

exempt portions were released. ICE did not withhold any non-exempt information on the grounds

that it was non-segregable.

I declare under penalty of perjury that the forgoing is true and correct to the best of my knowledge

and belief.


Signed this 28th day of January, 2021.
                                          FERNANDO Digitally      signed by
                                                         FERNANDO PINEIRO JR

                                          PINEIRO JR Date:     2021.01.28
                                                         15:42:31 -05'00'
                                      _____________________________________
                                      Fernando Pineiro, Acting FOIA Officer
                                      Freedom of Information Act Office
                                      U.S. Department of Homeland Security
                                      U.S. Immigration and Customs Enforcement
                                      500 12th Street, S.W., Stop 5009
                                      Washington, DC 20536-5009




                                                20
